

115 HR 6877 IH: Grizzly Bear State Management Act of 2018
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6877IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Ms. Cheney introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to reissue a final rule relating to removing the Greater
			 Yellowstone ecosystem population of grizzly bears from the Federal list of
			 endangered and threatened wildlife.
	
 1.Short titleThis Act may be cited as the Grizzly Bear State Management Act of 2018. 2.Reissuance of final rule relating to Greater Yellowstone ecosystem population of grizzly bearsThe Secretary of the Interior shall reissue the final rule published on July 31, 2017, relating to removing the Greater Yellowstone ecosystem population of grizzly bears from the Federal list of endangered and threatened wildlife (82 Fed. Reg. 30502), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
		